Hunt, Chief Justice.
Horace Dennis III was convicted of the armed robbery and felony murder of Paula Doggett and sentenced to life imprisonment.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in the defendant’s remaining enumerations of error.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on June 26, 1992. Dennis was indicted for malice murder, felony murder and armed robbery on January 23, 1993. He was tried April 12-15, 1993. The jury found him guilty of felony murder and armed robbery on April 15, 1993; the trial court merged the armed robbery conviction with the felony murder conviction and sentenced him to life in prison. Dennis filed a motion for new trial on May 13,1993, amending it on May 14, 1993 and October 13, 1993; the motion was denied on January 18, 1994. Dennis filed his notice of appeal on February 17, 1994. The case was docketed in this Court on May 19, 1994, and submitted for decision on briefs on July 11, 1994.